Merrick, C. J.
The appeal in this case was not filed until after three judicial days after the return day. The city of New Orleans has moved for the dismissal of the appeal.
We think the motion must prevail.
It appears that the transcript was completed on the last judicial day, and the Deputy Clerk employed upon the same undertook to file it in the office of the Clerk of the Supreme Court; that he went in the evening to file the transcript but found the Clerk’s office closed earlier than usual; that he searched for the Clerk, but did not find him that evening, and that he filed the transcript early the next day.
We have not heard it pretended that the Clerk’s office was not open as usual during business hours, and in the absence of proof of the time of day when the agent of the appellant went to file the transcript, we must presume that it was after business hours, and that the failure to file the transcript was the fault of the appellant.
It is, therefore, ordered, adjudged and decreed, that the appeal in this case be dismissed at the costs of the appellant.